Title: From Sc., Merchants of Charleston to John Adams, April 1792 to May 1792
From: Charleston, Sc., Merchants of
To: Adams, John,United States Senate


				
					To the Honorable the President and the Honorable Members of the Senate of the United States of America.
					April—May, 1792
				
				The Memorial and Petition of Sundry Merchants engaged in Commerce previous to the late Revolution Humbly Sheweth.That your Memorialists chearfully concurred with their Fellow–citizens from the year 1774 in such measures as were deemed necessary to oppose the Claim of Great Britain over America, to Secure its Independence and to Establish the blessings of Liberty and the happiness now enjoyed by its Citizens—That to defray the Expences of the War, Congress as well as the State Governments found it necessary to have recourse to the Emissions of Paper money and Congress Resolved “That any person refusing to receive said Bills in payment, or obstruct and discourage the currency or circulation thereof, such person should be deemed published, and treated as an Enemy to his Country.” And afterwards by Subsequent Resolutions Congress recommended to the Legislatures of the Several States of the Union to pass Laws to make such paper Money a legal tender in all payments and agreeable thereto—such tender Lws were passed by the different States.That your Memorialists were largely concerned in Trade with the Merchants in Great Britain before the War: That the Merchants in this Country from its earliest Establishment had been in the habit of importing on Credit and disposing of those Imports payable when the Planters brought their Crops to market, whereby the Importers were always indebted to the Merchants in England and the Planters and Consumers to the Merchants here; That the Mutual Confidence was such that Instances of Bankruptcy or Suits from England were rarely known here.That when the troubles between Great Britain and America first began, large Sums were due by your Memorialists to their Correspondents; That large Sums were also due to your Memorialists in America from the Planters or Consumers of those Merchandize for which they stood indebted;—which if the war had not happened they could easily have remitted, and after payment of their debts, most of them would have had handsome Fortunes left.That the Sacrifice of a Lucrative Trade they made chearfully, and readily agreed in the first Instance to the Non–Importation Agreement. That to give Efficacy to this measure Congress Resolved in June 1775 “That no Bill of Exchange draught, or order of any Officer in the British Army or Navy, their Agents or Contractors, should be Received or Negotiated or any Money supplied them by any Person in America.” No other Bills could be procured at that time, By this Resolution together with the Non Exportation Agreement, your Memorialists were prevented from paying their debts by the Acts of their own Governments, and which was farther enforced by the British Prohibitory Act which Effectually prevented and rendered it absolutely impossible for your Memorialists to make Remittances by an Act of the British Government. And your Memorialists assert for Fact that an honest desire in Some to pay their debts and prevent the ruin of their friends, having attempted to make circuitous Remittances had their Goods seized and Confiscated by the British.That in consequence of the Tender Laws and large Circulation of paper Money, the far greater part of your Memorialists outstanding debts due to them in Specie Value were paid off in depreciated Money at different times, and in many instances they did not receive three pence in the pound. And your Memorialists received the same upon the Faith of the Public repeated by pledges, and of the Abilities of the Union to make good the Expences of the War carried on principally with the Emissions of the Paper money.That as late as September 1779. by the Circular, letter of Congress to the Citizens of America which was unanimously agreed to by that Honorable Body, your Memorialists had the strongest assurances—Of which they never entertained a doubt that the paper Money would be redeemed by the United States with Specie, having the inclination as well as the Abilities to comply with the same; And such was the Confidence of the Citizens that many Sold their property and lodged their Monies in the Public Funds.—But that by the Fourth Article of the Definitive Treaty of Peace, your Memorialists saw with Grief and Astonishment that they were to pay those debts in Sterling Money of Great Britain which the laws of their Country had obliged them to receive in depreciated Money, and they are even threatened now that they are also liable to pay the Interest during the War; Altho’ the measures of the British Government had Effectually stopped all possible means of making remittances; that by this Article of the Treaty your Memorialists are adjudged to pay that for which they never received Value, and are left a Prey, to their British Creditors.That your Memorialists entertained hopes that after the adoption of the New Constitution and the System of Funding the Public debt, they would have found themselves in Some measure indemnified of their Great Losses by some adequate provision for the redemption of the Continental Money: But to their great Mortification it was to be received only at One hundred dollars for one. That your Memorialists do no mean to Embarrass the measures of Government, but to State the peculiar Grievances they labour under to the Representatives of the Nation in full confidence that they will listen with a tender Concern to their Complaints and afford them the most ample relief the Nature of their truly Melancholy Case and the present happy Situation of their Country will admit of.That your Memorialists entertain no doubt that the Stipulation of the Fourth Article of the Treaty of which they complain could only be founded in Necessity to restore the blessings of Peace and was in fact the only Sacrifice made on the part of America: It was the price of peace.Your Memorialists humbly conceive that it has been the policy of every good Government, that when the Interest of Individuals hath been Sacrificed to the public Weal, that they should receive Compensation form the Community that benefits thereby; That in a Case similar to your Memorialists after the Conclusion of the peace Great Britain altho’ unsuccessful, has made ample Compensation not only to the Loyalists who had suffered by their Attachment to the British Government but also to the inhabitants of East Florida who Suffered in their property by the Cession of that province to Spain: Because it was the price of peace on their part.That unless some relief is extended to your Memorialists to indemnify them in some measure for the unparalleled Losses to which they are Subjected by the Treaty of Peace, many of your Memorialists will be greatly reduced in their circumstances, and the rest will be left to groan under the Misfortunes of insolvent debtors—Not by their own Acts, Not through want of Industry or prudence; but by the power of the Sovereignty of Government which rendered their ruin Inevitable—And while their fellow Citizens enjoy the blessings of the peace and the Comforts of Life; Your Memorialists will probably be doomed by the same peace to behold the happiness of others from a prison! The Widows and Orphans of those who are already fallen Victims to their Misfortunes occasioned by the Circumstances before Stated will be left in poverty and distress, Altho’ intitled by their Situation before the War to Ease and Opulence.—Your Memorialists humbly hope that from the above Representation of Facts your honorable House will be inclined to take the premises into Consideration and they trust that the peculiar hardships borne by the Merchants will awaken the Sympathy of Government. Wherefore your Memorialists humbly pray your honorable House to grant them such Relief in the premises as to your Wisdom and Justice shall seem meet and your Petitioners will ever Pray
				
					[60 Signatures]
				
				
			